DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-3, 6-18, 20-22, and 24 are pending. Claims 2, 3, 6, 20-22, and 24 are withdrawn. Claims 4, 5, 19, 23, and 25-75 are cancelled. Claims 1 and 7-18 are under consideration in this action.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 7-18) and the species a portion of a plant (surface) in the reply filed on May 27, 2022 is acknowledged.
Claims 2, 3, 6, 20-22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2022.

Claim Objections
Claims 7-18 are objected to because of the following informalities:  Each of these claims refer back to another claim. Thus, the start of each claim (“An article as in…”) should be “The article as in…”  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by Smith et al. (Smith) (US 2015/0306642 A1; published Oct. 29, 2015).
Applicant claims an article comprising:
oil disposed on a surface comprising one or more protrusions, wherein:
	the oil is deposited from an emulsion,
	the emulsion comprises droplets comprising the oil dispersed within a fluid comprising water, and
	a ratio of an average radius of the droplets comprising the oil to an average height of the protrusions is from 0.01 to 100.

	With regards to Claim 1, Smith discloses an article comprising a liquid-impregnated surface, said surface comprising an impregnating liquid and a matrix of solid features spaced sufficiently close to stably contain the impregnating liquid therebetween or therewithin (abstract; Smith claim 1). The impregnating liquid may be silicone oil (Table 1; para.0014).
In some embodiments, the solid features (reading on one or more protrusions on the surface) comprise at least one member selected from the group consisting of posts, nanoneedles, nanograss, substantially spherical particles, and amorphous particles (para.0015; Figs. 1, 4, 13)
In some embodiments, said surface comprises a pulled-up region of excess impregnating liquid (e.g., oil) extending above said solid features (para.0023), reading on oil disposed on a surface  comprising one or more protrusions.
Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the case of the instant claim 1, the wherein clause recites process steps for the producing the product, which structurally appears to be an article comprising an oil disposed on a surface comprising one or more protrusions, which is disclosed by Smith for the reasons set forth above. 
With regards to Claims 11 and 12, in certain embodiments, nano-scale solid features (i.e. the surface protrusions) are used (e.g., less than about 1 micron, such as 300-500 nm) (para.0072).
With regards to Claims 17 and 18, Smith discloses that the surface of the article discussed above (i.e. the article with oil disposed on a surface comprising one or more protrusions) is exposed to water (Smith claim 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) (US 2015/0306642 A1; published Oct. 29, 2015).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein contact of the surface with the emulsion causes from 30% to 100% of the surface exposed to the emulsion to be covered by the emulsion.

	The teachings of Smith as they apply to Claims 1, 11, 12, 17, and 18 are set forth above and incorporated herein.

	With regards to Claim 14, Smith does not appear to explicitly disclose wherein contact of the surface with the emulsion causes from 30% to 100% of the surface exposed to the emulsion to be covered by the emulsion.
	Smith discloses that their invention relates to non-wetting, liquid-impregnated surfaces that are engineered to eliminate pinning and/or to either avoid or induce cloaking (para.0002). Smith discloses that their liquid-impregnated surfaces are resistant to impalement and frost formation, and are therefore more robust (para.0009). Frost formation is a problem affecting a large variety of industries. The effects of frosting may lead to downed power lines, damaged crops, and stalled aircrafts. Moreover, frost and ice accumulation significantly decreases the performance of ships, wind turbines, and HVAC systems (para.0007). It is discovered by that liquid-impregnated surfaces can be engineered to provide resistance to impalement and to provide non-wettability, without requirement replenishment of impregnating fluid to make up for liquid lost to cloaking, and without requiring replenishment of impregnating liquid to maintain coverage over the tops of the solid features (para.001). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine the optimal or workable ranges that produce expected results. Specifically in the instant case, as coverage of the article’s surface provides non-wettability and provides resistance to impalement and frost formation, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine the optimal coverage of the surface with the oil in order to best achieve the optimal resistance to impalement and frost formation. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of producing a surface that is resistant to frost, which leads to problems in various industries. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
	

Claims 1, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pipko et al. (Pipko) (US 2005/0175714 A1; published Aug. 11, 2005) and evidenced by Yokoyama et al. (Yokoyama) (PHOTOSYNTHETICA; published 2019).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein contact of the surface with the emulsion causes from 30% to 100% of the surface exposed to the emulsion to be covered by the emulsion.

	With regards to Claims 1 and 7-10, Pipko discloses fungicidal emulsions comprising tea tree essential oil (a pesticide) and a water emulsion, used for the control of wide range of fungal plant pathogens (abstract; para.0010). The emulsion preferably includes an additional etheric oil, such as lavender oil, pine oil, manuka oil, kanuka oil, eucalyptus oil, bergamot oil, clove oil, lemon oil, lemon grass oil, rosemary oil, or geranium oil (para.0006).
	Pipko defines the term “emulsion” to refer to any water in oil (W/O); oil in water (O/W); W/O/W and/or O/W/O phases comprising the tea tree oil inside, outside, or at the surface of aggregates, vesicles, micelles, reversed micelles, nano-emulsions, microemulsion, liposomes, or in any combination thereof (para.0014).
	The tea tree oil-containing fungicide emulsions are useful for treating the pathogens located in leaves (para.0030). The compositions are suitable for foliar application (para.0038).
	The fungicidal emulsions may be used to treat downy mildews, late blight, early blight, leaf spots, and decays of tomatoes (Table 1). As evidenced by Yokoyama, a tomato leaf’s surface comprises one or more protrusions (pg.745, Fig. 5), and has a contact angle of water droplet of 105.0 ± 2.5o (pg.745, Table 2).
	Although Pipko does not appear to explicitly exemplify the application of their fungicidal compositions to tomato plant leaves, in light of Pipko’s disclosure that their tea tree oil containing fungicidal emulsions are suitable for foliar application, and are able to treat fungal pathogens that affect the leaves of tomato plants, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to apply Pipko’s fungicidal emulsion to the leaves of tomato plants in need of fungicidal action. One of ordinary skill in the art would have been motivated to do so in order to provide localized fungicidal action to where the fungal pathogen is attacking the plant. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Pipko discloses that their tea tree oil containing fungicidal emulsions are suitable for foliar application, and are able to treat fungal pathogens that affect the leaves of tomato plants.
Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the case of the instant claim 1, the wherein clause recites process steps for the producing the product, which structurally appears to be an article comprising an oil disposed on a surface comprising one or more protrusions, which is fairly suggested by Pipko for the reasons set forth above. 
With regards to Claims 14-16, Pipko does not appear to explicitly disclose wherein contact of the surface with the emulsion causes from 30-100% of the surface exposed to the emulsion to be covered by the emulsion, or wherein the contact of the surface with the emulsion causes the surface to hold from 0.5 mL/cm2 to 100 mL/cm2 of the emulsion. As Pipko’s emulsion being applied to the leaves hold the fungicidal active ingredient, tea tree oil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine the optimal or workable ranges that produce expected results. Specifically in the instant case, as Pipko’s emulsion applied to the leaves comprise the fungicidal tea tree oil, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine the optimal amount of Pipko’s emulsion to apply so that the desired and optimal amount of the fungicidal active is on the leaves to achieve the optimal fungicidal activity. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of providing optimal fungicidal activity to the leaves. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 12, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 10,882,085 B2 (USPN 085). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping articles comprising oil disposed on a surface comprising one or more protrusions. USPN 085 claims an article comprising a liquid-impregnated surface, said surface comprising an impregnating liquid and a matrix of solid features spaced sufficiently close to stably contain the impregnating liquid therebetween or therewithin. Among the suitable impregnating liquid include silicone oil (USPN 085’s claim 10). Further, like the instant claims 17 and 18, USPN’s claims 2 and 3 claim applying water  to the surface comprising an impregnating liquid.
The primary difference between the instant claims and the claims of USPN 085 is that the claims of USPN 085 do not appear to explicitly claim the size of the surface roughness. However, USPN 085’s specification notes that in general, solid features can be micro-scale solid features (e.g., from 1 micron to about 100 microns) or nano-scale solid features (e.g., less than 1 micron) (col.9, ln.23-35). It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

Conclusion
Claims 1 and 7-18 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616